Reasons for Allowance
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “the connection portion including a tube extending along a height of the second plate portion, the tube having a top opening for receiving the external connector, the top opening opposite of a bottom end; and a fuse portion disposed the second plate portion and disposed beneath the bottom end of the tube and traverses the bottom end of the tube in a direction orthogonal to the height of the second plate portion” as recited in amended independent claim 1. Claims 2 – 11 depend from independent claim 1, directly or indirectly and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        2/10/2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831